EXHIBIT B
                                           October 5, 2020

Via E-mail - sstern@sokoloffstern.com

Steven C. Stern, Esq.
Sokoloff Stern LLP
179 Westbury Avenue
Carle Place, New York 11512

      Re:   Gargano v. Massapequa UFSD and Dr. Solomon
            Index No. 609298/2020
            Our File No. 900.0291

Dear Mr. Stern,

     As indicated in our telephone conversation, our firm represents Randall
Solomon, M.D. in the above referenced action.

      On behalf of Dr. Solomon, we consent to the removal of this case to the
Federal Court.

                                           Sincerely,


                                           Robert Devine
                                           Robert Devine

RD/arg
